Citation Nr: 1002496	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  07-12 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a lung disorder, 
including as a result of exposure to chemicals or asbestos.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1964 to March 
1966.

This matter originally came before the Board of Veterans' 
Appeals (Board) on an appeal from a rating decision issued by 
the Regional Office (RO) in Roanoke, Virginia.  The issue has 
been broadened on the title page to better reflect the 
contentions of the Veteran as related to the evidence and in 
accordance with the dictates of Clemons v. Shinseki, 23 Vet. 
App. 1, 9 (2009), which held that VA should consider other 
disabilities productive of the symptoms complained of by the 
Veteran when evaluating his or her claim for benefits.  In 
May 2008, the Board remanded this case for further 
development.

The Veteran testified before the undersigned Veterans Law 
Judge at a February 2008 hearing that was held at the RO.

Unfortunately, further evidentiary development remains 
necessary and this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.  


REMAND

The Veteran claims that he presently has a respiratory 
disorder that developed as a result of his in service 
exposure to either noxious gasses/chemicals or asbestos.  

In its May 2008 remand, the Board directed the RO/AMC to 
further develop the case by contacting the appropriate agency 
or agencies to attempt to verify the Veteran's claimed 
exposures to chemicals and/or asbestos and for a VA 
examination to determine the etiology of any diagnosed 
respiratory disorder.  The remand specifically requested that 
the VA examining physician provide an opinion concerning 
whether a calcified hilar mass in the Veteran's left lung 
that was discovered less than two months after his discharge 
from service was more likely than not present during his 
service given its size and context and to opine whether any 
of the Veteran's present respiratory disorders were related 
to this mass.  Private treatment records indicate that the 
Veteran has been, at times, diagnosed with mild emphysema and 
chronic obstructive pulmonary disease (COPD).   

In February 2009 the Veteran was examined by a certified 
physician's assistant; however, the report of examination was 
cosigned by a physician the following day.  
The examiner did not address the calcified hilar mass that 
was found in the Veteran's left lung in May 1966 anywhere in 
the report.  However, the report of examination indicated 
that two radiological studies of the Veteran's lungs were 
performed in 2008; an x-ray dated in January 2008 showed left 
hilar old granulamatous disease and a computerized axial 
tomography (CT) scan performed in February 2008 showed 
granulomatous disease with a large calcified left hilar lymph 
node.  The report did not indicate whether there was any 
relationship between these findings and the May 1966 finding.  
There is also no mention of the 2008 radiological studies 
showing evidence of emphysema.

The report of examination indicated that pulmonary function 
testing was performed in May 2008 and was interpreted as 
having shown a moderate obstructive ventilatory defect and a 
mild decrease in diffusion capacity.  This testing was again 
performed in February 2009 and was interpreted as "normal" 
per "ATS criteria". The actual PFT reports were not 
included with the examination report and the examiner did not 
explain what "ATS" criteria were or explain the 
significance of the difference between the two test results.  

The examiner diagnosed the Veteran with "chronic lung 
disease" without further specification.  However, in a 
different section of the report the examiner referred to the 
Veteran as currently having emphysema and granulomatous lung 
disease.  He did not explain the relationship of either of 
these disorders to the left calcified hilar mass shown in May 
1966.  He also opined that he could not determine whether the 
Veteran's lung disorders were related to exposure to noxious 
gas in service without undue speculation because the claims 
file did not contain evidence showing whether the Veteran was 
actually exposed to any noxious gas during his service.  He 
referred the case to a specialist to render this opinion.  

The Veteran was reexamined by a pulomonology fellow in 
September 2009.  She noted that the Veteran's chest x-ray 
showed a calcified granuloma but did not comment on the 
relationship of this to the left calcified hilar mass noted 
in 1966, its relationship to any breathing difficulties 
currently experienced by the Veteran, or whether it was 
likely to have been caused by exposure to gases/chemicals.  
She opined that the Veteran did not have emphysema or COPD 
and that he did not have any changes to his lungs that were 
consistent with exposure to asbestos.  She opined that she 
saw no basis for the Veteran's claims and could not "make up 
a diagnosis," which suggests that her opinion was that the 
Veteran does not presently have any pulmonary disorder.  She 
did not comment on the prior records indicating the presence 
of mild emphysema and/or COPD.  The report of examination 
indicates that the examiner intended to check the Veteran's 
arterial blood gases, but the results of this test are not 
shown on the report of examination.

Given the above, the Board finds that the examinations that 
were provided to the Veteran did not substantially comply 
with the instructions that were set forth in its May 2008 
remand.  Specifically, the examinations did not address the 
etiology of the left hilar mass shown seen on a 1966 
radiological study, whether this mass was likely present 
during the Veteran's service, whether the mass could have 
been caused by exposure to toxins such as gases, or whether 
the mass has a relationship to the Veteran's current 
pulmonary problems. Thus, a remand is required.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998) and Dyment v. West, 13 
Vet. App. 141, aff'd sub nom Dyment v. Principi, 287 F.3d 
1377, 147 (2002) (noting that a claimant has a right to 
substantial compliance with instructions set forth in remands 
by the Board).  Additionally, the reports of examination that 
were produced apparently conflicted with each other, 
resulting in the need for diagnostic clarification and/or 
additional explanation.  

In light of the need for the completion of the above 
development, the Board also finds that, if indicated by the 
circumstances after completion of the development required by 
the facts set forth above, further efforts should be made to 
ascertain whether the Veteran was exposed to some type of 
chemicals or gases during his service.

Accordingly, the case is REMANDED for the following actions:

1.  The original radiology reports from 
the January 2008 chest x-ray and the 
February 2008 CT scan of the Veteran's 
chest should be included in the claims 
file.  The reports of the pulmonary 
function tests (PFTs) that were performed 
in May 2008 and February 2008 should be 
included in the claims file.  If an 
arterial blood gas study was performed, 
the results thereof, together with an 
interpretation thereof, should be placed 
in the claims file.  

2.  The AMC/RO should contact the 
specialist who performed the September 
2009 examination of the Veteran, if 
available, or if unavailable, a similar 
specialist, and request opinions as to the 
following:

    a. Does the Veteran currently have any 
diagnosable pulmonary disorder?  In 
responding to this question, the examiner 
should specifically reference the private 
treatment records indicating that the 
Veteran was diagnosed with emphysema and 
COPD, the radiological reports indicating 
that he has granulomatous disease and/or 
residuals of granulomatous disease in the 
lungs, the abnormal PFT result in May 
2008, and the February 2009 VA report of 
examination indicating that the Veteran 
has "chronic lung disease".  If further 
examination of the Veteran is required in 
order to answer this, or any other 
question posed herein, to a reasonable 
medical certainty, then this should be 
accomplished and all necessary tests and 
studies should be performed.  If any such 
tests and studies are performed, copies of 
the results thereof, e.g. radiology 
reports, blood chemistry reports and PFT 
reports, should be placed in the claims 
file.   

    b.  If the Veteran currently has a 
pulmonary disorder, is that disorder at 
least as likely as not (at least 50 
percent likely) to be related either to 
(i) exposure to chemicals or gases or (ii) 
to the calcified hilar mass in found in 
the Veteran's left lung in May 1966.  
    
    c.  Was the calcified hilar mass found 
in the Veteran's left lung at least as 
likely as not (at least 50 percent likely) 
present prior to the Veteran's separation 
from active duty in March 1966?
    
    d. If the answer to the above question 
is in the affirmative, does the Veteran 
currently have any residuals of the 
calcified hilar mass that was found in his 
left lung in May 1966?  If so, describe 
all such residuals in detail.  

The examiner must provide an opinion as to 
each of the above questions or indicate 
that such question cannot be answered to a 
reasonable medical certainty without undue 
speculation.  If the latter situation is 
the case, then the examiner should fully 
explain the reason why he or she cannot 
provide the requested opinion.  With 
respect to all of the opinions provided, 
the examiner should fully explain his or 
her reasoning in the report of 
examination.

3.  If the examiner indicates that the 
Veteran currently has a pulmonary disorder 
that was at least as likely as not due to 
exposure to a gas/chemical, the RO/AMC 
should make a further attempt to verify 
whether the Veteran was exposed thereto 
during his service.  Specifically, the 
RO/AMC should:

		a.  Request the service department or 
other appropriate agency to provide a 
general description of the duties of an 
ammunition handler in or about 1964-1966, 
and/or to indicate whether an ammunition 
handler serving stateside would have been 
exposed to hazardous substances to include 
gases, chemical fumes, or other inhalable 
toxins during the course of his or her 
duties.

		b. Request to Veteran's entire 
personnel file.

4.  After completion of the above 
development, the Veteran's claim should be 
re-adjudicated.  If the determination 
remains adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

